Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

LAYERED HYDROXIDES AS ANION INSERTION MATERIALS

Examiner: Adam Arciero	SN: 16/425,771	Art Unit: 1727	March 23, 2022

DETAILED ACTION
The Application filed on May 29, 2019 has been received. Claims 1-16 are currently pending and have been fully considered. Applicant’s Response to Restriction filed on February 07, 2022 has been received.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 07, 2022 is acknowledged. Accordingly, claims 14-16 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (US 2017/0222242 A1).
x(OH)y(A)(ax-y)/z – nH2O, wherein M is a bivalent or trivalent cation such as copper or zinc or transition meals from groups 3-11, and A is an anion and (ax-y)/z is equal to 2 or more (Abstract and paragraph [0035]). The possible values for ‘x’ and ‘y’ overlap with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anion electrode material of Kamada to fall within the claimed formula because Kamada teaches that such an anion electrode has excellent heat resistance and physical strength and can be operated for a longer period at a higher temperature (Abstract).
As to Claims 2-3 and 11, Kamada et al. teaches wherein the layered metal hydroxide is represented by formula 1: [Mx(OH)y(A)(ax-y)/z – nH2O, wherein M is a bivalent or trivalent cation such as copper, yttrium, zinc or transition meals from groups 3-11 (which encompasses at least one redox metal and at least one structural metal), and A is an anion and (ax-y)/z is equal to 2 or more (Abstract and paragraph [0035]). The courts have held that the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, MPEP 2143, I, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to 
As to Claim 5, the electrode of Kamada is the same as the claimed invention and therefore is intrinsically configured as a flow electrode and furthermore, the electrode of Kamada is part of a cell which intrinsically has some form of container or housing to contain the components. See MPEP 2112. 
As to Claims 9 and 12-13, the courts have held that, generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anion electrode of Kamada to comprise a plurality of divalent and trivalent materials as claimed because Kamada teaches that such an anion electrode has excellent heat resistance and physical strength and can be operated for a longer period at a higher temperature (Abstract).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Kamada, does not specifically disclose, teach, or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727